           Case 3:20-mj-00164       Document 13        Filed 08/10/20     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-mj-00164

                v.                                  ORDER DISMISSING COMPLAINT
                                                    WITHOUT PREJUDICE
TAWASI,
                                                    Rule 48(a) Fed. R. Crim. P.
                Defendant.


       This matter, having come before the Court on the government's motion to dismiss the

information without prejudice pursuant to Rule 48(a), Fed. R. Crim. P. and the Court being fully

advised;

       IT IS HEREBY ORDERED that the complaint against Defendant, Tawasi, in the above-

captioned case be DISMISSED without prejudice.

       IT IS HEREBY ORDERED that the case be re-captioned and the name Ronald Bernard

Hickey, be removed.

                         ID
       Dated: August - - -, 2020.



                                                    HO                    IEF.BECKERMAN
                                                    United States Magistrate Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney

s/ Pamela S. Paaso
PAMELA P AASO
Assistant United States Attorney

Order Dismissing Complaint without Prejudice                                               Page 1
                                                                                   Revised March 2018
